Exhibit 10.12
CORNERSTONE LICENSE AGREEMENT
     This Agreement (the “Agreement”) is made and entered into effective as of
the 31st day of August, 2006, by and between Pharmaceutical Innovations, LLC.
(hereinafter referred to as “PI”) and Cornerstone Biopharma, Inc. (hereinafter
referred to as “Cornerstone”).
RECITALS:
     A. PI is the owner of or otherwise controls certain proprietary PI Patents
(as defined below) and PI Information (as defined below) relating to the
Licensed Products (as defined below).
     B. PI desires to grant a license to Cornerstone under the foregoing PI
Patents and/or PI Information with respect to the manufacturing, packaging,
marketing, distribution and exploitation of various prescription day-night
products.
     C. Cornerstone desires to secure from PI an exclusive license in the United
States and a nonexclusive license in all other markets to manufacture, package,
market, distribute and otherwise exploit these various day-night products on a
worldwide basis, all in accordance with the terms and conditions set forth in
this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants as
contained herein, the parties hereto, intending to be legally bound, agree as
follows:
Definitions.
     1.01. “Agreement” shall mean this License Agreement.
     1.02. “Article” shall mean each numbered heading used in the Agreement,
individually, and all Sections that are included under each such heading.
     10.3. “Calendar Quarter Year” shall mean either the first, second, third or
fourth three-month period in any Calendar Year.
     1.04. “Calendar Year” shall mean each twelfth month period ending
December 31.
     1.05. “Effective Date” is the date of this Agreement appearing in the
preamble to this Agreement.
     1.06. “Exclusive Territory” shall mean the United States and Puerto Rico.
     1.07. Intentionally Omitted.
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



     1.08. “PI Information” shall mean all technical and marketing information,
data, know-how, new concepts and the like relating to Licensed Products in the
possession of PI on the date of this Agreement, including processes and
equipment for the production and use of Licensed Products and new PI
information, data, know-how, new concepts and the like acquired or developed by
or for PI after the Effective Date relating to Licensed Products.
     1.09. “PI Patents” shall mean U.S. Patent # 6,843,372 and all corresponding
foreign patent applications and granted foreign patents, and all reissues,
divisions, continuations, continuations-in-part, substitutes, extensions and
replacements thereto.
     1.10. “Licensed Products” shall mean the following prescription day-night
products which fall within the scope of one or more valid claims of any PI
Patent: (i) a product (which may be known as AlleRx PE) consisting of 40 mg.
phenylephrine/2.5 mg. methscopolamine nitrate, for daytime use and 10 mg.
phenylephrine/8 mg. chlorpheniramine maleate/2.5 mg. methscopolamine nitrate for
nighttime use; (ii) a product (which may be known as AlleRx HC) consisting of
[***] and (iii) a product (which may be known as AlleRx CP) consisting of [***].
     1.11. “Minimum Royalty Payment” shall mean the minimum payment of royalties
under Section 4.03 owed in any Calendar Year.
     1.12. “Net Sales” shall mean the gross invoice price of sales by
Cornerstone or its sublicensees from the manufacture, use or sale of the
Licensed Products, minus the sum of (i) freight and other transportation charges
(to the extent included in the gross invoice price and charged to the customer
as a separate charge), (ii) applicable excise, sale, use or value-added taxes
and customs duties (to the extent included in the gross invoice price and
charged to the customer as a separate charge), and (iii) credits for returned or
defective products, rebates (including managed care rebates) not funded by third
parties, chargebacks and trade discounts.
     1.13. “Nonexclusive Territory” shall mean all countries other than the
United States.
     1.14. “Out-of-Pocket Expenses” of a party shall mean and include payments
made by such party to unaffiliated persons, firms, corporations, and the like,
and specifically excludes internal costs and expenses of such party’s own
activities and operations, as conducted by its own employees and agents at its
own facilities.
     1.15. “Section” shall mean each separately numbered paragraph of this
Agreement, individually.
     1.16. “Seven Year Period” shall mean the seven (7) year period specified in
Section 4.03(a).
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



     1.17. “[***] Percent Royalty” shall mean the royalty specified in
Section 4.02(a).
2. Disclosure to Cornerstone.
     2.01. As soon as reasonably convenient after the Effective Date (and in any
event within thirty days), PI will submit to Cornerstone in writing the PI
Information.
     2.02. In addition, throughout the life of this Agreement, PI will continue
to disclose to Cornerstone on a prompt and regular basis all new PI Information.
3. Grant of License.
     3.01. Subject to the terms and conditions set forth in this Agreement, PI
hereby grants an exclusive right and license (including the right to sublicense
others) to use the PI Information to manufacture, package, market, distribute,
use, sell and to otherwise exploit Licensed Products in the Exclusive Territory
and a nonexclusive right and license (including the right-to-sublicense others)
to use the PI Information to manufacture, package, market, distribute, use, sell
and to otherwise exploit Licensed Products in the Nonexclusive Territory.
     3.02. Subject to the terms and conditions set forth in this Agreement, PI
hereby grants an exclusive right and license (including the right to sublicense
others) in and under the PI Patents to manufacture, package, market, distribute,
use, sell and to otherwise exploit Licensed Products in the Exclusive Territory
and a nonexclusive right and license (including the right to sublicense others)
to use the PI Patents to manufacture, package, market, distribute, use, sell and
to otherwise exploit the Licensed Products in the Nonexclusive Territory.
4. License Fees; Royalties.
     In full consideration for the rights and licenses herein granted to
Cornerstone hereunder, Cornerstone agrees to pay to PI the following:
     4.01(a). A special royalty shall be payable at the rate of eight and
one-half percent (8.5%) of the Net Sales of Licensed Products until the total
royalty paid under this Section 4.01(a) equals Two Hundred Fifty Thousand
Dollars ($250,000). This royalty shall be paid to PI in addition to the royalty
under Section 4.01 (b) hereof. Cornerstone may, at any time, prepay all or any
portion of this special royalty.
     4.01 (b) A royalty payment equal to the percentages of Net Sales of
Licensed Products per Calendar Year according to the following schedule:

  (i)   [***] percent ([***]%) of the Net Sales of Licensed Products during each
Calendar Year up to and including $5,000,000 of Net Sales of Licensed Products;
and

 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



  (ii)   [***] percent ([***]%) of the Net Sales of Licensed Products in excess
of $5,000,000 during each Calendar Year.

     4.02(a) For a seven (7) year period of time (“Seven Year Period”)
commencing on the earlier of (i) the date all of the PI Patents expire or
(ii) the date all of the PI Patents are determined to be invalid by a court of
competent jurisdiction or governmental authority (and such determination is no
longer subject to appeal), Cornerstone shall pay PI for PI Information a royalty
equal to [***] percent ([***]%) of the Net Sales of Licensed Products sold by
Cornerstone or its sublicensees (“[***] Percent Royalty”). When the Seven Year
Period has expired, no further [***] Percent Royalty payments shall be owed PI
under this Agreement.
     4.02.(b) At the expiration of the PI Patents, Cornerstone shall have a
fully vested right to continue producing and selling Licensed Products using the
technology of U.S. Patent # 6,843,372 subject only to the obligation of
Cornerstone to make [***] Percent Royalty payments to PI for the Seven Year
Period specified in Section 4.03(a). Notwithstanding any provision herein to the
contrary, Cornerstone shall be obligated to pay the Section 4.02 royalty on Net
Sales of Licensed Products that is covered by any valid, applicable and
pertinent, live issued patent of PI’s.
     4.03. Cornerstone shall pay to PI Minimum Royalty Payments equal to One
Hundred Fifty Thousand Dollars ($150,000) per Calendar Year for each of the
three Licensed Products (such Minimum Royalty Payment to be calculated
separately for each Licensed Product) for the term of this Agreement beginning
with Calendar Year 2007 and ending at the beginning of the Seven Year Period
(such Minimum Royalty Payments to be pro rated for periods of less than twelve
months.) The Minimum Royalty Payments mean that if for any Calendar Year
commencing with Calendar Year 2007 the aggregate royalties payable to PI under
Section 4.01(b) are less than $450,000 (or a lesser amount if pro ration
applies) for the Licensed Products, Cornerstone shall, within 30 days after the
end of each such Calendar Year, make-up the difference with supplemental
payments to PI such that PI is paid a total of $450,000 per Calendar Year (or a
lesser amount if pro ration applies). To clarify regarding pro ration, by way of
example, if the PI Patents expire on August 31 in a particular Calendar Year,
the Minimum Royalty Payment for the Licensed Products for that Calendar Year
shall be 66.2/3% of $450,000 or $300,000.
     4.04. Cornerstone shall keep an accurate account of all Licensed Products
sold under the scope of the license granted hereunder and shall render a
statement in writing by Cornerstone or its sublicensees on which royalties are
payable to PI in accordance with this Article. Within forty-five (45) days after
the end of each Calendar Quarter Year during the term of this Agreement,
Cornerstone shall report to PI in writing the amount of royalties due and
payable in respect to sales of Licensed Products during the corresponding
Calendar Quarter-Year. Payment of all such royalties thus shown to be due shall
accompany such report. PI shall have the right, on reasonable prior notice
during regular business hours, at its own expense and not more often than once
in any Calendar Year, to have an independent certified public accountant audit
the books of
 

[***]   Confidential portions of the exhibit have been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



     Cornerstone to verify the royalty statements and royalties due pursuant to
this Agreement. Cornerstone shall use good faith efforts to maintain an accurate
account of royalties owed on the books of Cornerstone. PI shall maintain and
shall cause its auditors to maintain all records and information provided by
Cornerstone and its sublicensees in strictest confidence.
     4.05. Royalties accruing hereunder on Net Sales of Licensed Products shall,
at Cornerstone’s option, be paid to PI either in United States currency or in
the currency of the country of sale. All royalties converted into currency other
than that of the United States shall be converted on the basis of the simple
average of the exchange rates reported in the London Financial Times under the
heading “World Value of the Pound” on the last business day of each month during
the Calendar Quarter Year for which payment is being made. To the extent that
Cornerstone elects to pay royalties on sales of Licensed Products invoiced in a
currency other then United States currency, the royalties payable on such sales
shall be expressed in the domestic currency of the sale together with the United
States currency equivalent, calculated using the simple average of the exchange
rates published in the London Financial Times guide as aforesaid.
     4.06. The provisions of Article 4.03 shall have no force or effect with
respect to any period in which (a) operations of Cornerstone have been
interrupted or sharply curtailed for reasons of the type specified in
Article 12.14 including any interruption or curtailment of the sale of Licensed
Products by any government or regulation, including but not limited to the FDA
(to be determined on a product by product basis and adjusted accordingly),
(b) the PI Patents are all determined to be invalid by a court of competent
jurisdiction or governmental authority (and such determination is no longer
subject to appeal) or (c) any issue with stability, validation or manufacturing
legally prevents Cornerstone from being able to market and sell Licensed Product
(to be determined on a product by product basis and adjusted accordingly).
Notwithstanding any provision herein to the contrary, in the event that the
commercialization of any Licensed Product is delayed, interrupted or sharply
curtailed as a result of an action taken by the FDA, or any issue with
stability, validation and manufacturing that would not allow such Licensed
Product on the market and that extends for a period of one (1) year or more, PI
shall have the option at any time thereafter (but only in the event such delay,
interruption or curtailment is then continuing) to terminate this Agreement as
to such Licensed Product.
     4.07. All payments to PI required in accordance with this Agreement shall
be minus any taxes required to be deducted or withheld from such payments in
accordance with the laws or regulations of the United States or any political
sub-division thereof, provided that Cornerstone shall furnish PI with written
receipts for any such taxes as are actually deducted or withheld.
5. Intentionally Omitted.
6. Term.
     6.01. Subject to the provisions for termination as hereinafter provided,
the term of this Agreement shall commence on the Effective Date and shall
continue until the later of the expiration date of the last to expire patent in
the PI Portfolio or the expiration date of the Seven Year Period specified in
Section 4.02(a) (herein referred to as the “Term”). All rights and obligations
of the parties, including any obligation of Cornerstone to make further payments
to

5



--------------------------------------------------------------------------------



 



PI hereunder shall cease upon such termination, except (i) to keep confidence
obligations of Article 10 which shall survive such termination for 7 years
following the date of termination and (ii) the license rights and grants to
Cornerstone pursuant to Article 3 which shall survive and vest indefinitely.
     6.02. Notwithstanding any provision herein to the contrary: If the royalty
payments to PI are in arrears for thirty (30) days after the due date (or such
longer period, if any, as PI may agree to in its discretion), or if either party
defaults in performing any of the other provisions of this Agreement and such
default continues for a period of thirty (30) days following written notice
thereof, or if either party is adjudicated a bankrupt or becomes insolvent, or
enters into a composition with creditors, or if a receiver is appointed for it,
then the non-breaching party shall thereafter have the right to terminate this
Agreement upon giving written notice to the breaching party and all rights and
licenses granted to Cornerstone hereunder shall, at the non-breaching party’s
option, terminate without prejudice to the non-breaching party’s rights under
this Agreement, including, if Cornerstone is the breaching party, PI’s right to
collect monies due or to become due under this Agreement.
7. Promotional, Distribution and Maintenance Covenants. Cornerstone shall use
commercially reasonable diligent efforts to promote the sale and distribution of
the Licensed Products in the Exclusive Territory. PI shall maintain the patents
in PI’s Patent Portfolio enforceable by making timely payment of all appropriate
patent office maintenance fees.
8. Patent Marking. During the time that the indicated patents remains in force,
Cornerstone shall mark all Licensed Products sold in the United States with the
following legend or its substantial equivalent:
LICENSED UNDER
U.S. Patent #6,843,372
9. Patents, Trademarks, Licensed Know-How, Confidentiality and Competition.
     9.01. Infringement by Third Parties.
          (a) Nothing in this Agreement shall be construed as a warranty that
any PI patent is valid and enforceable or that its exercise does not infringe
any patent rights of any third party. PI has no knowledge and is unaware of any
fact which would adversely affect the validity of any patent or which could give
rise to a claim of third party patent infringement relating to the sale or use
of the Licensed Products.
          (b) If either Cornerstone or PI becomes aware of an infringement of
any relevant patent, or any unfair or illegal competition by others relating to
the Licensed Products, it shall give prompt written notice thereof to the other
party. In the event PI deems it necessary after consulting with Cornerstone to
bring an action against a third party for patent infringement of the rights to
PI technology granted Cornerstone under this Agreement, PI shall have the first
option to prosecute such an infringement action and choose its own counsel. PI
shall bear the entire cost of such litigation.

6



--------------------------------------------------------------------------------



 



          (c) PI shall pay all costs and expenses, including attorneys’ fees,
for any action prosecuted by PI pursuant to Section 9.01(b).
          (d) If PI, recovers any damages as a result of an infringement
proceeding prosecuted by PI pursuant to Section 9.01(b), such amounts shall be
retained by PI, except that any portion of the damages attributable to damages
suffered by Cornerstone (if any) shall be distributed to Cornerstone.
          (e) If PI elects not to prosecute an action pursuant to
Section 9.01(b), which written election shall be made within ninety (90) days
after notification of an actionable infringement by a third party, Cornerstone
may do so at its sole option and expense and shall have full, sole control over
such action. Unless otherwise agreed upon by the parties, if Cornerstone is
successful in its action, and Cornerstone recovers any damages as a result of
such an infringement proceeding, such amounts shall be retained by Cornerstone,
except that any portion of the damages attributable to damages suffered by PI
(if any) shall be distributed to PI.
          (f) PI and Cornerstone agree to cooperate with each other in any
proceeding under this Section 9.01, and each agrees to participate as a party as
necessary to any proceeding initiated under this Section 9.01.
     9.02 Actions for Infringement by Third Parties. Each party shall indemnify
and hold the other harmless from and against any and all claims, judgments,
liabilities and damages arising out of any claim that the technology of the
other party infringes any patent, trade secret, or other intellectual property
right of a third party. In the event any such claim is made, the party to be
indemnified (the “Indemnitee”) shall immediately notify the indemnifying party
(the “Indemnitor”). The Indemnitor shall have the right to control the defense
of such claim with counsel of its choice and shall bear all cost and expense of
such defense. The Indemnitee shall allow the Indemnitor to control the defense
of such claims, shall cooperate as reasonably necessary in the defense of any
such claim at the expense of the Indemnitor, and may participate in the defense
with counsel of its choice at Indemnitee’s cost. To the extent a claim is based
on infringement by the technology of both parties, each party shall bear the
cost and expense of its own defense, and shall indemnify, reimburse, and hold
the other harmless to the extent that it is determined that such infringement is
attributable to such party and its technology.
10. Confidence.
     10.01. Subject to the terms and provisions of this Agreement, the parties
hereby agree to maintain in confidence the confidential information of the other
party. To this end, neither party will disclose confidential information of the
other party to third parties, except for sublicensees, contractors, consultants,
and advisors to the receiving party, who have first agreed in writing to
maintain the information of the disclosing party confidential. Notwithstanding
the foregoing or Section 10.02, Cornerstone shall have the right to disclose
information licensed hereunder to regulatory authorities as it deems necessary
or appropriate to meet its obligations under Section 7.
     10.02. For the purpose of this provision, it is agreed that the information
disclosed by the parties to the other party pursuant to Confidential Disclosure
Agreement entered into by and

7



--------------------------------------------------------------------------------



 



between the parties dated on the Effective Date, a copy of which is attached
hereto as Exhibit A, remains in full force and effect and shall continue in full
force and effect during the Term of this Agreement.
11. Representation and Warranties.
     11.01. PI represents and warrants that it has the unqualified right and
ability to disclose the PI Information to Cornerstone hereunder and to make the
license grants to Cornerstone set forth herein.
     11.02. PI represents and warrants that it has no prior commitment of any
kind which would interfere with or prevent its providing Cornerstone with the PI
Information hereunder or otherwise from fully and faithfully performing its
obligations to Cornerstone pursuant to this Agreement.
     11.03. PI represents and warrants that the PI Patents have been maintained.
     11.04. PI represents and warrants that no challenges of any type have been
made to the PI Patents in the U.S. by any third party.
     11.05. PI represents and warrants that there are no encumbrances upon the
PI Patents.
12. Miscellaneous.
     12.01. Amendment. This Agreement may be amended by the parties. No
amendment will be effective unless in writing, and signed by both of the
parties.
     12.02. Arbitration.
          (a) The parties will attempt through good faith negotiation to resolve
their disputes. The term “disputes” includes, without limitation, any
disagreements between the parties concerning the existence, formation,
interpretation and implementation of this Agreement. If the parties are unable
to resolve their disputes by negotiation, either party may provide written
notice that it intends to commence arbitration within 30 days of the date of the
written notice if the dispute is unable to be resolved by the parties. The
notice will state the dispute with particularity. If at the end of the 30 day
period the dispute remains unresolved, either party may commence arbitration by
sending a written notice of arbitration to the other party. The notice will
state the dispute with particularity.
          (b) There shall be one arbitrator. If the parties fail to select a
mutually acceptable arbitrator within ten (10) days after the notice of
arbitration, a single arbitrator located in the State of Maryland shall be
appointed as soon as possible on the request of either party by the American
Arbitration Association or a similar body agreed upon by the parties. The fee
payable to the arbitrator shall be based upon the then current fee schedule of
the American Arbitration Association (or the other body selected by the parties)
and shall be advanced one half by each party, upon the written request of the
arbitrator or the American Arbitration Association (or the other body selected
by the parties).

8



--------------------------------------------------------------------------------



 



          (c) The parties shall have reasonable rights of discovery.
          (d) Except as set forth in this Section, the arbitrator shall conduct
the arbitration according to the Commercial Arbitration Rules of the American
Arbitration Association Arbitration (or the other body selected by the parties)
shall take place in the State of Maryland unless the parties otherwise agree.
The arbitrator shall base the decision on the express language of this
Agreement. Within ten (10) days after the arbitrator is appointed, or as soon
thereafter as shall be reasonably practicable, the arbitrator will conduct a
hearing on the dispute. Each party may make written submissions to the
arbitrator, and each party shall have a reasonable opportunity for rebuttal, but
no longer than ten (10) days. As soon as reasonably practicable, but not later
than ten (10) days after the hearing is completed, the arbitrator shall arrive
at a final decision, which shall be reduced to writing, signed by the arbitrator
and mailed to each party and its legal counsel.
          (e) All decisions of the arbitrator shall be final, and binding on all
parties, and (except as provided below) shall constitute the only method of
resolving disputes. Judgment may be entered upon the decision in accordance with
applicable law in any court having jurisdiction.
          (f) This arbitration section and all decisions of the arbitrator shall
be specifically enforceable in a court of law, or in the arbitral tribunal.
     12.03 Assignability. Except for assignment to affiliates and
successors-in-interest of the company, neither this Agreement nor any interest
therein may be assigned, in whole or in part, by a party without the prior
written consent of the other party, not to be unreasonably withheld or delayed.
In the event of an assignment hereunder, the assignor shall remain liable for
the obligations hereunder.
     12.04 Attorneys’ Fees. If either party institutes litigation or arbitration
to interpret or enforce this Agreement, or to recover damages for breach of this
Agreement, the prevailing party shall be entitled to recover costs of suit or
arbitration, and to recover reasonable attorney fees. A party can be the
prevailing party even if the proceedings are not brought to a final judgment or
award.
     12.05 Authority. Any individual signing this Agreement on behalf of an
entity hereby represents and warrants in his/her individual capacity that he/she
has full authority to do so on behalf of that entity.
     12.06 Captions. The titles and captions are included only as a matter of
convenience. They shall not affect the interpretation of any provision.
     12.07 Consents and Approvals. A party shall not unreasonably withhold a
consent provided for in this Agreement, unless the Agreement specially permits
otherwise. Consents shall be effected only by written notice.
     12.08 Construction of Agreement. Both parties and their counsels have
participated fully in the preparation of this Agreement. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply to the interpretation of this Agreement.

9



--------------------------------------------------------------------------------



 



     12.09 Corporate Assets. If an entity party breaches this Agreement, the
non-breaching party agrees to look solely to the assets of the breaching entity
in satisfaction of any damages incurred or judgment obtained as a result of the
breach. The non-breaching party waives any claim it has against the breaching
entity to pierce the entity veil, or to otherwise disregard the entity. The
shareholders, members, officers, managers, directors, employees, attorneys,
agents or affiliates of the breaching party shall not be liable under or with
respect to this Agreement.
     12.10 Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but taken together shall constitute
one instrument.
     12.11 Cumulative Remedies. The various rights, options, elections, powers,
and remedies under this Agreement, or granted by law (collectively, “Remedies”),
shall be construed as cumulative. No single Remedy is exclusive of any of the
other Remedies.
     12.12 Effective Date. This Agreement shall be effective only when signed by
both parties.
     12.13 Expenses. Except as may be specifically provided for in this
Agreement, both parties shall bear their own expenses incurred in connection
with this Agreement and the transactions contemplated in it including, but not
limited to, legal and accounting fees.
     12.14 Force Majeure. Neither party will be liable or in default for any
delay or failure in performance under this Agreement, or for any other
interruption of service resulting directly or indirectly from Acts of God, civil
authority, including government regulation as indicated in Section 4.06, or
military authority, acts of public enemy, war, accidents, fires, explosions,
earthquakes, floods, failure of transportation, strikes or similar or dissimilar
causes beyond the reasonable control of either party.
     12.15 Further Assurances. Each party will do such further acts, including
executing and delivering additional agreements or instruments as the other may
reasonably require, to consummate, evidence or confirm the agreements contained
in this Agreement.
     12.16 Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of Maryland applicable to agreements made and
to be performed wholly within the State of Maryland.
     12.17 Incorporation of Exhibits and Recitals. All exhibits and recitals
referred to in this Agreement are an integral part of this Agreement. They are
incorporated in this Agreement by this reference as though at this point set
forth in full.
     12.18 Integration. The making, execution and delivery of this Agreement by
the parties has not been induced by any representations, statements, warranties
or agreements other than those expressed in this Agreement. This Agreement
embodies the entire understanding of the parties as to the License Agreement.
Except for a Confidential Disclosure Agreement between the parties dated on the
Effective Date, there are no other agreements or understandings, written or
oral, in effect between the parties relating to the subject matter of this
Agreement.

10



--------------------------------------------------------------------------------



 



     12.19 Judicial Remedies. The parties reserve the right to seek a judicial
temporary restraining order, preliminary injunction, or other similar short term
equitable relief prior to the appointment of the arbitrator. The arbitral
tribunal will have the right to make a final determination of the parties’
rights, including whether to make permanent, modify or dissolve the judicial
order.
     12.20 No Third Party Rights. The parties do not intend the benefits of this
Agreement to inure to any person or entity not a party to this Agreement.
     12.21 Notices.
          (a) Written notices. All notices, demands or requests (“Notices”)
which are required or permitted to be given pursuant to this Agreement shall be
in writing. Notices shall be delivered personally, by commercial carrier or by
registered or certified mail, postage prepaid, addressed to a party as stated
below.
PI’s address for notices:
3301 New Mexico Avenue, N.W., Suite # 302
Washington, D.C. 20016
Facsimile No.: 301-983-0510
Attn: Allan M. Weinstein, M.D.
Cornerstone’s address for notices:
Craig Collard
President and CEO
Cornerstone Biopharma, Inc.
2000 Regency Parkway,
Suite 255
Cary, North Carolina 27511
Facsimile No.: 919-678-6599
          (b) Notice given personally or by commercial carrier is effective upon
delivery. Notice given by United States mail is effective the third (3rd) United
States Post Office delivery day after the date of mailing.
          (c) Change of address. Either party may change his/her/its address for
Notices by Notice given pursuant to this Section.
     12.22 Partial Invalidity. If any provision of this Agreement is found to be
invalid or unenforceable by any court or arbitral tribunal, only that provision
will be ineffective, unless its invalidity or unenforceability will defeat an
essential business purpose of this Agreement.
     12.23 Successors and Assigns. This Agreement and the rights and obligations
of the parties shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.

11



--------------------------------------------------------------------------------



 



     12.24 Survival. Except as otherwise expressly provided in this Agreement,
all covenants, representations and warranties, express or implied, shall survive
the execution of this Agreement.
     12.25 Time of the Essence. Time is of the essence throughout the term of
this Agreement for every provision in which time is an element. No extension of
time for performance of any act shall be deemed an extension of time for the
performance of any other acts.
     12.26 Waiver of Right. No waiver of or failure by either party to enforce a
provision, covenant, condition or right under this Agreement (collectively,
“Right”) shall be construed as a subsequent waiver of the same Right, or a,
waiver of any other Right. No extension of time for performance of any
obligations or acts shall be deemed an extension of the time for performance of
any other obligations or acts.
     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
as of the date first above written.

                  Witness/Attest:       Cornerstone Biopharma, Inc.
 
               
 
          By:   /s/ Craig Collard              
 
              Craig Collard
 
              President and CEO
 
                Witness/Attest:       Pharmaceutical Innovations, LLC
 
                Porter Fleming       By:   /s/ Allan M. Weinstein              
 
              Allan M. Weinstein, M.D. President

12



--------------------------------------------------------------------------------



 



Exhibit A
Confidential Disclosure Agreement
Between PI and Cornerstone

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL DISCLOSURE AGREEMENT
     This Confidential Disclosure Agreement (the “Agreement”) is made and
entered into as of the 31st day of August, 2006 (the “Effective Date”), by and
between Pharmaceutical Innovations, LLC, 3301 New Mexico Avenue, N.W., Suite
#302, Washington, D.C. 20016 (“PI”) and Cornerstone Biopharma, Inc., 2000
Regency Parkway, Suite 255, Cary, North Carolina 27511 (“Cornerstone”).
RECITALS:
     A. Each party to this Agreement possesses certain Confidential Information
(as hereinafter defined) which it is willing to disclose to the other party for
the purposes set forth herein and subject to the terms and conditions set forth
herein; and
     B. Each party to this Agreement is willing to receive the other party’s
Confidential Information subject to the terms and conditions set forth herein.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
promises and benefits set forth herein, the parties hereto hereby agree as
follows:
1. Definition of Confidential Information
     (a) As used herein, the term “Cornerstone Confidential Information” shall
mean any and all information that is disclosed on or after the Effective Date in
accordance with Section 1(d) below by Cornerstone or any of its Affiliates (as
defined herein) to PI, including, but not limited to, technical, developmental,
marketing, packaging, sales, operating, performance, cost, know-how, business
information, computer programming techniques, and all record bearing media
containing or disclosing such information and techniques.
     (b) As used herein, the term “PI Confidential Information” shall mean any
and all information that is disclosed on or after the Effective Date in
accordance with Section 1(d) below by PI to Cornerstone or any of its
Affiliates, including, but not limited to, technical, developmental, marketing,
packaging, sales, operating, performance, cost, know-how, business information,
computer programming techniques, and all record bearing media containing or
disclosing such information and techniques.
     (c) Cornerstone Confidential Information and PI Confidential Information
are sometimes hereinafter collectively referred to as the “Confidential
Information”.
     (d) All Confidential Information shall be disclosed by the disclosing party
in writing or in any other tangible medium and designated as confidential at the
time of disclosure or, if disclosed orally, shall be identified by the
disclosing party as confidential at the time of disclosure and thereafter
summarized in writing or reduced to another tangible medium, designated as
confidential, and submitted to the recipient within thirty (30) days of such
disclosure.
     (e) Confidential Information shall not include any portion of the
Confidential Information of the other party hereto which:

 



--------------------------------------------------------------------------------



 



  (i)   at the time of disclosure hereunder is generally available to the
public;     (ii)   after the time of disclosure hereunder becomes generally
available to the public, except through breach of this Agreement by the
recipient;     (iii)   the recipient can demonstrate, by reference to its
written records, was in its possession prior to the time of disclosure by the
disclosing party hereunder, and was not acquired directly or indirectly from the
disclosing party or its Affiliates;     (iv)   becomes available to the
recipient from a third party which is not legally prohibited from disclosing
such Confidential Information, provided such Confidential Information was not
acquired directly or indirectly from the disclosing party or its Affiliates; or
    (v)   the recipient can demonstrate, by reference to its written records,
was developed by or for the recipient independently of the disclosure of
Confidential Information by the disclosing part or its Affiliates.

     (f) The proposed recipient of Confidential Information under this Agreement
shall have the right to refuse acceptance of any information under this
Agreement and nothing herein shall obligate the disclosing party to disclose to
the recipient any particular information.
     (g) Notwithstanding any provision herein to the contrary, the recipient of
Confidential Information agrees not to challenge any patent which relates to the
Confidential Information or act in contradiction to the validity of any such
patent.
2. Purpose of Disclosure. The Confidential Information is being disclosed
between the parties hereto for the purpose of enabling the parties to determine
the feasibility of entering into a mutually attractive business arrangement. The
parties shall have no obligation to enter into any further agreement with each
other except as the parties, in their sole judgment, may deem advisable.
3. Maintenance of Confidentiality; Non-use Obligations.
     (a) The Confidential Information shall be kept strictly confidential by the
recipient and, except as otherwise permitted herein, shall not be disclosed to
any third party by the recipient in any manner whatsoever, in whole or in part,
without first obtaining the disclosing party’s prior written consent to such
disclosure. The standard of care required of the recipient in protecting the
confidentiality of the disclosing party’s Confidential Information shall be the
same standard of care that the recipient uses in protecting its own confidential
information of a similar nature, but in no event shall the recipient use less
than a reasonable standard of care. The recipient may disclose the disclosing
party’s Confidential Information only to the recipient’s employees or
consultants on a need-to-know basis, provided that the recipient will have
executed or shall execute appropriate written agreements with its employees and
applicable consultants sufficient to enable the recipient to comply with all the
provisions of this Agreement.

2



--------------------------------------------------------------------------------



 



     (b) The Confidential Information shall be used by the recipient only for
the purposes set forth herein and shall not be utilized by the recipient for any
pecuniary benefit, to interfere in any manner with the disclosing party’s
business relationships or for any purposes whatsoever except as permitted
herein, without first obtaining the disclosing party’s prior written consent to
such utilization or without first entering into a separate written agreement
duly executed by authorized representatives of the parties hereto.
4. Notification of Mandatory Disclosure.
     (a) In the event that either party hereto is required by applicable statute
or regulation or by judicial or administrative process to disclose any part of
the Confidential Information which is disclosed to it hereunder, the recipient
shall (i) promptly notify the disclosing party of each such requirement and
identify the documents so required thereby, so that the disclosing party may
seek an appropriate protective order or other remedy and/or waive compliance by
the recipient with the provisions of this Agreement and (ii) consult with the
disclosing party on the advisability of taking legally available steps to resist
or narrow the scope of such requirement.
     (b) If, in the absence of such a protective order or such a waiver by the
disclosing party of the provisions of this Agreement, the recipient is
nonetheless required by mandatory applicable law to disclose any part of the
Confidential Information which is disclosed to it hereunder, the recipient may
disclose such Confidential Information without liability under this Agreement,
except that the recipient shall furnish only that portion of the Confidential
Information which it is legally required to disclose.
5. Term of Obligations. This Agreement may be terminated with respect to further
disclosures upon written notice by either party to the other party. Otherwise,
this Agreement shall terminate five (5) years after the Effective Date.
Notwithstanding the foregoing, the rights and obligations of the parties
accruing prior to termination shall in all events survive the termination of
this Agreement.
6. Ownership; No Licenses. All Cornerstone Confidential Information is and shall
remain the property of Cornerstone. All PI Confidential Information is and shall
remain the property of PI. Neither this Agreement nor any disclosure hereunder
shall be deemed, by implication, estoppel or otherwise, to vest in the recipient
any license or other ownership rights to or under any inventions patents,
know-how, trade secrets, trademarks or copyrights owned or controlled by the
disclosing party. The parties agree that no warranties of any kind are given
with respect to such Confidential Information, as well as any use thereof,
except as otherwise agreed to in writing.
7. Return of Confidential Information. At any time upon the request of the
disclosing party, the recipient shall promptly return to the disclosing party
the disclosing party’s Confidential Information, including all copies thereof.
At the disclosing party’s written request, the Confidential Information that is
otherwise required to be returned to such disclosing party shall be destroyed
and such destruction shall be certified in writing to the disclosing party by an
authorized representative of the recipient. Notwithstanding the foregoing, the
recipient may retain a single archival copy of the disclosing party’s
Confidential Information solely for the purpose of establishing the extent of
disclosure of Confidential Information by the disclosing

3



--------------------------------------------------------------------------------



 



party hereunder. The return and/or destruction of such Confidential Information
as provided above shall not relieve the recipient of its other obligations under
this Agreement.
8. Affiliates. Notwithstanding the obligations set forth herein regarding
confidentiality and use of Confidential Information, either party hereto may
disclose (a) any of its Confidential Information directly to Affiliates of the
other party hereto or (b) any Confidential Information which is disclosed to it
hereunder to any of its Affiliates, in each case provided that such Affiliate
has agreed to be bound by the terms hereof. In the event of such disclosure, the
terms “Cornerstone” and/or “PI,” as applicable shall include any such Affiliate
to which (i) the disclosing party has disclosed its Confidential Information
directly or (ii) such party has disclosed the disclosing party’s Confidential
Information. For purposes of this Agreement, the term “Affiliate” shall mean any
corporation or non-corporate entity which controls, is controlled by or is under
common control with a party hereto. A corporation or non-corporate entity, as
applicable, shall be regarded as in control of another corporation if it owns or
directly or indirectly controls at least fifty percent (50%) of the voting stock
of the other corporation or (x) in the absence of the ownership of at least
fifty percent (50%) of the voting stock of a corporation or (y) in the case of a
non-corporate entity, if it possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such corporation
or non-corporate entity, as applicable.
9. No Other Obligation. This Agreement shall not be construed to create any
obligation on the part of either party hereto or their respective Affiliates to
retain the other party’s services or to compensate the other party in any
manner, except as may be set forth by a separate written agreement duly executed
by authorized representatives of the parties hereto.
10. Notices. All notices or other communications required or permitted to be
made or given hereunder shall be deemed so made or given when hand-delivered or
sent in writing by registered or certified mail, postage prepaid and
return-receipt requested, or by a nationally-recognized courier service
guaranteeing next-day delivery, charges prepaid, and properly addressed to such
other party as set forth above or at such other address as may be specified by
either party hereto by written notice similarly sent or delivered. Notices or
other communications directed to Cornerstone shall be sent to the attention of
Craig Collard, President and CEO. Notices or other communications directed to PI
shall be sent to the attention of Allan M. Weinstein, M.D., President and CEO.
11. Indemnification; Remedies for Breach.
     (a) The recipient shall indemnify the disclosing party and hold the
disclosing party harmless from and against any and all loss, cost, damage,
injury or expense (including court costs and reasonably attorneys fees) which
the disclosing party or any of its agents, successors or assigns may incur as a
result of a breach of this Agreement by the recipient (and its directors,
officers, employees, consultants, agents or representatives).
     (b) Both parties hereto agree that should this Agreement be breached, money
damages would be inadequate to remedy any such breach. As a result, the
non-breaching party shall be entitled to seek, and a court of competent
jurisdiction may grant, specific performance and injunctive or other equitable
relief as a remedy for any breach of this Agreement. Such

4



--------------------------------------------------------------------------------



 



remedy shall be in addition to all other remedies, including money damages,
available to a non-breaching party at law or in equity.
12. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, subsidiaries and Affiliates. This Agreement shall not be assigned by
either party without the prior written consent of the other party, which consent
may be withheld at such party’s sole discretion, and any purported assignment
without such consent shall be void.
13. Severability. If any provision of this Agreement or the application thereof
to either party hereto or circumstance is held illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall not affect
any other provision hereof. This Agreement shall, in such circumstances, be
deemed modified to the extent necessary to render enforceable the provisions
hereof to the fullest extent permitted by law.
14. Entire Agreement; Amendments; Waiver. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
contained herein and supersedes all prior written or oral communications,
negotiations, understandings or agreements of any kind with respect to such
subject matter. No amendment or modification of this Agreement shall be
effective unless made or agreed to in writing by authorized representatives of
both parties hereto. Failure by either party hereto to enforce any rights under
this Agreement shall not be construed as a waiver of such rights nor shall a
waiver by either party hereto in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.
15. Governing Law; Headings; Counterparts. This Agreement shall be governed by
and construed in accordance with the laws of the State of Maryland, without
regard to principles of conflicts of laws applicable in such jurisdiction. Any
dispute under this Agreement shall be decided in the federal or state courts in
the State of Maryland. The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation. This Agreement and any
amendment hereto may be executed in counterparts and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the Effective Date by their duly authorized representatives.

                      Pharmaceutical Innovations, LLC       Cornerstone
Biopharma, Inc    
 
                   
By:
  /s/ Allan M. Weinstein       By;   /s/ Craig Collard    
 
                   
 
  Allan M. Weinstein, M.D.           Craig Collard    
 
  President and CEO           President and CEO    
 
                   
Date:
          Date:   9/7/06    
 
                   

5